Citation Nr: 1019849	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-26 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the above claims.

The Board notes that the September 2007 rating decision also 
denied entitlement to service connection for hearing loss and 
tinnitus.  The Veteran filed a Notice of Disagreement (NOD) 
but was not issued a Statement of the Case (SOC) on these 
issues.  However, this matter is not remanded under Manlincon 
v. West, 12 Vet. App. 238 (1999) because the RO subsequently 
granted service connection for hearing loss and tinnitus in 
an August 2008 rating decision.  Therefore, the Veteran's NOD 
with regard to the issues of entitlement to service 
connection for hearing loss and tinnitus is moot. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he was treated for double pneumonia 
while in service and, as a result, has a spot on his lung.  
X-rays taken in August 2006 show a nodular opacity which was 
described in February 2007 as a calcified granuloma.  While 
service treatment records do not show treatment for double 
pneumonia, the Veteran was treated for a viral upper 
respiratory infection in January 1969 and for viral 
pharyngitis in January 1969 and again in September 1970. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
duty to assist requires VA to provide an examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation, or other 
association with military service.  Id. at 83. 

Here, competent medical evidence confirms the existence of a 
calcified granuloma on the Veteran's left lung and the 
Veteran's service treatment records demonstrate a history of 
an upper respiratory infection.  Therefore, an exam is 
necessary to determine if the Veteran's current lung disorder 
is related to his in-service respiratory infection(s). 

The record also reflects that the Veteran receives ongoing 
treatment at the Tampa, Florida, VAMC, James A. Haley 
division.  His current treatment records should be obtained 
on remand. 

 Accordingly, the case is REMANDED for the following action:

1.  Request any treatment records related to 
the Veteran's lung disorder, dated since May 
2007, from the VAMC in Tampa, Florida.

2.  Thereafter, schedule the Veteran for an 
appropriate VA medical examination.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner is requested to provide an 
opinion as to the diagnosis of any lung 
disorder found to be present, i.e., 
calcified granuloma, etc.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
lung disorder had its clinical onset during 
active service or is related to any in-
service disease, event, or injury, such as 
the Veteran's history of an upper 
respiratory infection and/or pharyngitis in 
service.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions. 

3.  Review the medical opinion obtained to 
ensure that the remand directives have 
been accomplished.  If all the questions 
posed are not answered, return the case to 
the examiner for compliance.  

4.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

